Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notification regarding 35 USC § 112f paragraph
The following is a quotation of AIA  35 U.S.C. 112f paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a stirring assembly provided in the cleaning chamber” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a stirring assembly” coupled with functional language “provided in the cleaning chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a rotating member disposed in the cleaning chamber” in claim 2 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a rotating member” coupled with functional language “disposed in the cleaning chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “a stirring member disposed in the cleaning chamber” in claim 2 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a stirring member” coupled with functional language “disposed in the cleaning chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1-2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f:
“The stirring assembly comprises a stirring member and a rotating member” has been described in the present Specification, Par.0010. 
“the rotating member comprises: a connecting column connected to the stirring member and being capable of being supported by the bracket; and a blade connected to the connecting column and being capable of converting wind energy into mechanical energy to enable the rotating member to rotate relative to the bracket” has been described in the present Specification, Par.0032.
“The stirring member comprises a connecting rod and a stirring rod” has been described in the present Specification, Par.0014. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Charles W. Gray. The application has been amended as follows:

22. (Canceled)

23. (Canceled)

The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, 4-14, 16 and 18-20 is indicated because: 
In light of Notification 112f above; and 
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a bracket disposed in the cleaning chamber, fixedly connected to an inner sidewall of the cleaning chamber, and configured to support the stirring assembly, the stirring assembly being rotatable relative to the bracket.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/26/2022